Order, Supreme Court, New York County (Deborah A. Kaplan, J.), entered September 16, 2013, which denied defendant husband’s motion for a downward modification of his maintenance obligation, unanimously affirmed, without costs.
Defendant failed to demonstrate the extreme hardship necessary to obtain modification of the maintenance obligations contained in the stipulation of settlement that was incorporated but not merged into the parties’ divorce judgment (see Sheila C. v Donald C., 5 AD3d 123 [1st Dept 2004]; Domestic Relations Law § 236 [B] [9] [b] [1]).
*480We find defendant’s argument that the court violated the antiduplication principles set forth in Holterman v Holterman (3 NY3d 1, 9 [2004]), unavailing since they have never been extended to modifications of maintenance awards agreed to in a settlement agreement.
We have considered the remaining arguments and find them unavailing.
Concur—Saxe, J.E, Moskowitz, Freedman, Gische and Kapnick, JJ.